DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Applicant’s arguments and amendments with respect to 112(b) rejections of Claims 10-11 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 10-11 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments and amendments with respect to 103 rejections of Claims 1-11 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-11 under 35 USC 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dan Shanley on 2/15/2022.
The application has been amended as follows: 
adjust a warning level of the warning road region to be a high level when a vehicle that has received the information regarding the warning road region bypassed the warning road region.”-
Claim 8 now recites in part: -“adjust a warning level of the warning road region to be a high level when a vehicle that has received the information regarding the warning road region bypassed the warning road region.”
Allowable Subject Matter
Claim 1-11 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Marumoto, Lotz, Inaba and Catten et al (US 20100207787) but the prior art alone or in combination fails to teach “acquire information that an event is in progress around the location where the sudden stop of the vehicle occurs from schedule information when the sudden stop of the vehicle occurs in the warning road region” and “adjust a warning level of the warning road region to be high when a vehicle that has received the information regarding the warning road region bypassed the warning road region”  in combination with all of the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664